Order entered April 22, 2020




                                      In The
                             Court of Appeals
                      Fifth District of Texas at Dallas

                               No. 05-20-00113-CV

                        GREAT HANS, LLC, Appellant

                                        V.

    LIBERTY LIFE SERVICE CORP. AND BRADFORD A. PHILLIPS,
                          Appellees

               On Appeal from the 192nd Judicial District Court
                            Dallas County, Texas
                    Trial Court Cause No. DC-16-05564

                                     ORDER

      Before the Court is appellant’s written verification of payment for the clerk’s

record. Accordingly, we ORDER Dallas County District Clerk Felicia Pitre to file

the clerk’s record no later than May 6, 2020.

      We DIRECT the Clerk of the Court to send a copy of this order to Ms. Pitre

and the parties.

                                                /s/   ERIN A. NOWELL
                                                      JUSTICE